TO BE PUBLISHED

             ,s1tptPYtIP           (gourf of,
                                  2005-SC-000919-KB


KENTUCKY BAR ASSOCIATION,
CLE COMMISSION


V.                                IN SUPREME COURT


BRUCE WAYNE LOMINAC                                                       RESPONDENT


                                 OPINION AND ORDER

       The CLE Commission of the Kentucky Bar Association has recommended that

the Court find Respondent, Bruce Wayne Lominac, whose Bar Roster Address is 104

Falls Street, Suite B-1, London, Kentucky 40741 and whose KBA Member Number is

86232, in non-compliance with the minimum annual continuing legal education

requirements (MCLE) of SCR 3.661 for the 2004-2005 educational year . Pursuant to

our Show Cause Order of November 3, 2005, both the Movant and the Respondent

have submitted Responses outlining their respective positions.

       Despite numerous warnings, Respondent failed to complete his MCLE

requirements during the time allotted for the 2004-2005 academic year. Similarly, he

failed to submit his Application for Extension of Time for Completion of Continuing Legal

Education in a timely manner-though it was due September 10, 2005 Respondent's

application was postmarked September 13, 2005 . Having reviewed the responses from

each of the parties, it seems clear that Respondent's reliance on his personal records of

CLE attendance, rather than on the official records maintained by the KBA, was a

primary reason for his non-compliance . Although it is unnecessary to provide any
detailed explanation of the circumstances which led to Respondent's deficiency, it must

be noted that Respondent's non-compliance was clearly documented in his official CLE

Record and it was his responsibility to correct any discrepancies which might have

existed between his personal file and the official record .

       As such, upon the CLE Commission's certification of the Respondent's name to

this Court for CLE non-compliance under SCR 3.669, we find that Respondent has

failed to show cause why he should not be suspended from the practice of law or

otherwise sanctioned . Wherefore, the following sanctions are adopted pursuant to SCR

3.370(10).

       ACCORDINGLY, IT IS HEREBY ORDERED:

       For his non-compliance with the minimum CLE requirements of SCR 3.661 for

the 2004-2005 educational year :

       (1) We hereby ORDER Respondent to pay a fine in the amount of four hundred

dollars ($400.00), payable to the Kentucky Bar Association within twenty (20) days from

the date of this Order.

       (2) It is also ORDERED that the CLE Commission apply back 2 .5 hours of the

4.0 technologically-transmitted credits Respondent earned after June 30, 2005 to

Respondent's 2004-2005 CLE record .

       (3) Respondent must complete and report to the CLE Commission the remaining

1 .25 live credits he needs for 2005 "apply-back" compliance within twenty (20) days of

the date of this Order. If Respondent fails to complete and report the credits in a timely

manner, he will be subject to suspension from practice for non-compliance upon motion

of the Commission and Order of this Court .
      (4) Furthermore, pursuant to SCR 3 .667(2), Respondent shall not apply for a

non-hardship extension for either the 2005-2006 or the 2006-2007 educational years .

      All concur.

      ENTERED : January 19, 2006.